Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 1 of 68




 EXHIBIT D
       Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 2 of 68




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  United States of America, et al.,
                                                   Case No. 1:20-cv-03010-APM
                                Plaintiffs,
                                                   HON. AMIT P. MEHTA
  v.
  Google LLC,
                               Defendant.




  State of Colorado, et al.,
                                                   Case No. 1:20-cv-03715-APM
                                Plaintiffs,
                                                   HON. AMIT P. MEHTA
  v.
  Google LLC,
                               Defendant.




               GOOGLE LLC’S RESPONSES AND OBJECTIONS TO
       PLAINTIFFS’ SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of the Civil Procedure, Google LLC

(“Google”) hereby submits these responses and objections to Plaintiffs’ Second Requests for

Production (“RFP”) of Documents to Google LLC, dated January 11, 2021.

       Google will begin rolling productions of responsive documents the week of February 22,

2021. Unless otherwise stated in a specific response, Google anticipates that it will substantially
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 3 of 68




complete its production of responsive documents, consistent with Google’s responses and

objections below, by the end of May, 2021.


                               OBJECTIONS TO DEFINITIONS

   1. Google objects to the definition of “the Company” and “Google,” which includes

       Google LLC, “its domestic and foreign parents, predecessors, divisions,

       subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,

       employees, agents, and representatives of the foregoing” with the further definition

       of “parent,” ”subsidiary,” “affiliate,” and “joint venture” to include any person in

       which there is total or partial ownership of 25% or more, as overly broad. Google

       responds to this RFP on behalf of Google, and will search for documents within

       Google’s possession, custody, or control.

   2. Google objects to the definitions of “alternative assistant,” “alternative search

       application,” “alternative search engine,” “general search service,” “Google

       Android,” “local ad,” “search ad,” “specialized search ad,” “specialized search

       engine,” “vertical search,” and all other definitions to the extent they implicitly or

       explicitly incorporate factual or legal conclusions. By responding to this RFP,

       Google is not adopting or agreeing to any of Plaintiffs’ factual or legal positions.




                                                  2
        Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 4 of 68




         RESPONSES AND OBJECTIONS TO REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

        Produce all documents discussing (a) the lawsuit, or (b) the investigation in to the
allegation in the lawsuit, including:

        a. Internal communications; and

        b. Communications between the company (including its outside counsel) and any non-
           party (including the non-party’s counsel) identified in Plaintiffs’ initial disclosures or
           likely to have discoverable information regarding Google’s defenses. For the
           avoidance of doubt, such communications include draft and executed declarations and
           affidavits.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1: 1

        Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to search for documents that are

likely to be privileged and that would be of limited relevance, if any. Google further objects to

this Request to the extent it purports to require Google to search for or produce documents that it

need not preserve or log under the ESI Stipulation (Dkt. 86) and Case Management Order (Dkt.

108).


        Subject to and without waiving its objections, Google will not perform a separate search

for documents responsive to this Request. However, Google will not withhold from production

documents responsive to this Request that are located pursuant to its search efforts in response to

Plaintiffs’ seventy-six other document requests and, thus, will produce non-privileged responsive

documents located after its other, reasonable, search efforts. Google is willing to meet and

confer with Plaintiffs regarding this Request.


1
  Plaintiffs’ second set of Requests for Production begins with Request No. 1, although that
request is the third Request for Production served by Plaintiffs. Google will retain Plaintiffs’
numbering system here.
                                                  3
       Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 5 of 68




REQUEST FOR PRODUCTION NO. 2:

       From January 1, 2002, to the present, produce all documents addressing or discussing:

       a. Google’s market share of the general search market, including those documents
          addressing or discussing third party estimates or analysis of Google’s market share of
          that market; and

       b. Google’s market share of the search advertising or digital advertising markets,
          including those documents addressing or discussing third party estimates or analysis
          of Google’s market share of those markets.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” that discuss Google’s alleged market share in broad subject areas. In light of

Google’s prior, extensive, search for and production of over 2.1 million documents to Plaintiffs,

a request for all such documents back to 2002 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents from 2010 to the present that are located after a reasonable search using

custodians and search terms, to the extent not already produced. Google will not re-review

documents that it previously reviewed for its response to the U.S. Department of Justice’s

(“DOJ’s”) extensive Civil Investigative Demand No. 30120. Google is willing to meet and

confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 3:

        From January 1, 2002, to the present, produce all minutes, recordings, summaries, or
reports of meetings, whether formal or informal, of your company’s (and each of its divisions’ or
subsidiaries’) board of directors (including committees or subgroups), addressing or discussing:

       a. Search distribution;
       b. Competition, competitors, strategy, or market analyses in search advertising; or

                                                 4
       Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 6 of 68




       c. Competition, competitors, strategy, or market analyses in digital advertising.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google to search for all “informal” board meeting “minutes, recordings,

summaries, or reports” pertaining to broad topics covering much of Google’s search and

advertising businesses. In light of Google’s prior, extensive, search for and production of over

2.1 million documents to Plaintiffs, a request for all such documents back to 2002 also is not

proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce one copy of non-

privileged responsive minutes, recordings, and formal reports of meetings of Google’s board of

directors (including committees or subgroups) from 2010 to the present, to the extent not already

produced. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 4:

        From January 1, 2002, to the present, produce all documents addressing or discussing
barriers to entry or expansion in general search services, general search text advertising, or
search advertising, including documents addressing or discussing:

       a. The possible entry of Apple, or any other third party, into general search services
          (including the development or potential development of search engines), general
          search text advertising, or search advertising;
       b. Efforts by Apple, or any other third party, to crawl the web or otherwise index
          websites; and

       c. The possible entry of specialized search services into general search services,
          general search text advertising, or search advertising.




                                                5
       Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 7 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. The Request is overly broad and unduly burdensome because it purports

to require Google, without any limitations, to search for “all documents” that discuss barriers to

entry or expansion relating to much of Google’s business, and because Plaintiffs’ definition of

“barriers to entry” is expansive. Moreover, in light of Google’s prior, extensive, search for and

production of over 2.1 million documents to Plaintiffs, a request for all such documents back to

2002 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 4(a), 4(b), and 4(c) from 2014 to the present that are located

after a reasonable search using custodians and search terms, to the extent not already produced.

Google will not re-review documents that it previously reviewed for its response to DOJ’s

extensive Civil Investigative Demand No. 30120. Google is willing to meet and confer with

Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 5:

       From January 1, 2005, to the present, produce all documents addressing or discussing:

       a. The quality of Google’s general search engine (including changes to quality over
          time);
       b. The quality of other alternative search engines, including Bing and DuckDuckGo
          (including changes to quality over time);
       c. Comparisons between Google’s search engine and alternative search engines,
          including for factors such as ease of use, speed, relevance of results, the protection,
          safety, and security of consumers’ identities and information, and consumers’
          control over tracking and advertising (e.g., providing “ad blocking”);
       d. The relative brand strength or weakness of general search engines or services;
       e. Competition among search engines; and

                                                 6
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 8 of 68




       f. Any investments, actions, or changes Google made to its search engine in response
          to alternative search engines.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. The Request is overly broad and unduly burdensome because it purports

to require Google, without any limitations, to search for “all documents” that discuss the

“quality” of Google’s search engine, and competition in search, which are extremely broad

topics that encompass much of Google’s business.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ’s extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of this

Request.


REQUEST FOR PRODUCTION NO. 6:

         From January 1, 2000, to the present, produce all documents addressing or discussing
Google’s general search engine functionality as compared to search engines on social media
sites (such as Facebook), retail marketplaces (such as Amazon), and specialized search engines,
and addressing or discussing changes made to Google’s general search engine based on any
findings of such comparative analysis.

RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing

broad topics such as search engine functionality and competition. In light of Google’s prior,



                                                7
       Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 9 of 68




extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request from 2002 to the present that are located after a reasonable

search using custodians and search terms, to the extent not already produced. Google will not re-

review documents that it previously reviewed for its response to DOJ’s extensive Civil

Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding

the remainder of the Request.


REQUEST FOR PRODUCTION NO. 7:

       From January 1, 2005, to the present, produce all documents addressing or discussing:

       a. User preferences regarding privacy protections and advertisements with regard to
          general search services;
       b. Google’s requests for, or receipt of, consumer or third party data as part of Google’s
          provision of general search services;
       c. The use of technology to limit or block ads provided by Google’s search engine,
          and Google’s efforts to avoid or defeat these efforts, including agreements with
          companies that develop and sell ad-blocking technology; and

       d. Google’s competitive response to the privacy innovations of alternative search
          engines.

RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing

broad topics such as search data collection, privacy, and competition regarding the same. In light

of Google’s prior, extensive, search for and production of over 2.1 million documents to



                                                 8
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 10 of 68




Plaintiffs, a request for all such documents back to 2005 also is not proportional to the needs of

the case.


       Google also objects to the phrase “third-party data” in subpart 7(b) as vague and

ambiguous and not proportional to the needs of the case to the extent it would include within the

Request Google’s receipt of, e.g., third-party data feeds. Google will interpret subpart 7(b) to

relate to Google’s receipt of user data.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 7(a), 7(c), and 7(d) from 2014 to the present that are located

after a reasonable search using custodians and search terms, to the extent not already produced.

With respect to subpart 7(b), Google will produce its Terms of Service that govern Google’s

receipt of user data in connection with Google Search, from 2014 to the present. Google will not

re-review documents that it previously reviewed for its response to DOJ’s extensive Civil

Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding

the remainder of the Request.


REQUEST FOR PRODUCTION NO. 8:

       From January 1, 2005, to the present, produce all documents addressing or
discussing the impact of data or scale on the quality of search or search advertising
products or services, including the use of data to improve search or search advertising
products or services.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing

broad topics such as the relationship between data and scale to Google’s search and advertising

                                                 9
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 11 of 68




products. In light of Google’s prior, extensive, search for and production of over 2.1 million

documents to Plaintiffs, a request for all such documents back to 2005 also is not proportional to

the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that discuss the impact of the volume of user query and

click data on the quality of search or search advertising products or services from 2014 to the

present that are located after a reasonable search using custodians and search terms, to the extent

not already produced. Google will not re-review documents that it previously reviewed for its

response to DOJ’s extensive Civil Investigative Demand No. 30120. Google is willing to meet

and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 9:

       From January 1, 2005, to the present, produce all documents addressing or discussing
exclusive agreements with web hosting companies or publishers to crawl their websites, or
otherwise gain access to information displayed on their websites.

RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing or

addressing “exclusive” agreements relating to web crawling.


       Subject to and without waiving its objections, Google will produce copies of responsive

agreements from 2005 to the present to the extent Google has entered into and maintains such

agreements. Google will also not withhold from production documents responsive to this

Request, to the extent they exist, that are located pursuant to its search efforts in response to



                                                  10
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 12 of 68




other Requests and, thus, will produce responsive documents located after its other, reasonable,

search efforts. Google is willing to meet and confer with Plaintiffs regarding the remainder of

the Request.


REQUEST FOR PRODUCTION NO. 10:

        From January 1, 2005, to the present, produce documents sufficient to show the
relative number or share of general search queries performed through each type of search
access point.

RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

       Google objects to this Request as unduly burdensome because it purports to require

Google to search for documents from 2005 to the present relating to search query data when such

information can more easily be obtained through a targeted data request.


       Subject to and without waiving its objections, Google will produce data responsive to

this Request to the extent that Google maintains the data and it has not already been produced.

Google is willing to meet and confer with Plaintiffs regarding the parameters of this Request.


REQUEST FOR PRODUCTION NO. 11:

       From January 1, 2007, to the present, produce all documents or data relating to:

       a. Whether mobile users can delete preloaded search access points, change preloaded
          default settings on search access points, or add new search access points;
       b. How often mobile users change:
                  i.   The preset default search engine on preloaded browsers;
                ii.    The preset default search engine on preloaded search widgets;
                iii.   The preset default search engine on preloaded voice assistants; and

       c. Desktop or mobile user propensity to use, avoid using, change, or delete preloaded or
          default search access points or search engines.




                                                11
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 13 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       Google objects to this Request as overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents or data” relating

to broad topics such as search preloading and defaults.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ’s extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of this

Request.


REQUEST FOR PRODUCTION NO. 12:

       From January 1, 2005, to the present, produce all documents addressing or discussing:

       a. Google’s strategy related to the development of the Chrome browser;
       b. The effect of the United States v. Microsoft consent decree on the success of Chrome;
       c. The quality of Chrome browser and any comparisons to alternative web browsers,
          including for factors such as ease of use, speed, relevance of results, the protection,
          safety, and security of consumers’ identities and information, and consumers’ control
          over tracking and advertising (e.g., providing “ad blocking”);
       d. Any studies, surveys, or analyses conducted on browser usage and switching between
          browsers (including any underlying data); and

       e. The effect of the European Union’s 2010 Microsoft browser choice screen remedy on
          Chrome usage or adoption in the European Union.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing


                                                12
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 14 of 68




broad topics such as browser quality and Google’s Chrome strategy. In light of Google’s prior,

extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents back to 2005 also is not proportional to the needs of the case. Google further

objects to subparts 12(b) and 12(e) as unduly burdensome and not proportional to the needs of

the case because they purport to require Google to search for documents that are likely to be

privileged.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subpart 12(a) that discuss Google’s business strategy related to the

development of Chrome that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Subject to and without waiving its objections, Google

will also produce non-privileged documents responsive to subparts 12(c) and 12(d) from 2010 to

the present that are located after a reasonable search using custodians and search terms, to the

extent not already produced. Google will not re-review documents that it previously reviewed

for its response to DOJ’s extensive Civil Investigative Demand No. 30120.


       Google will not perform a separate search for documents responsive to subparts 12(b)

and 12(e) as Google is already producing data relevant to these subparts. However, Google will

not withhold from production documents responsive to these subparts that are located pursuant

to its search efforts in response to other Requests and, thus, will produce responsive documents

located after its other, reasonable, search efforts. Google is willing to meet and confer with

Plaintiffs regarding the remainder of this Request.




                                                13
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 15 of 68




REQUEST FOR PRODUCTION NO. 13:

        From January 1, 2008, to the present, produce all documents addressing or discussing the
setting of Chrome’s default search feature, including the number or percentage of devices with
Google, Bing, Yahoo, DuckDuckGo, or any other general search service set as the default in
Chrome at particular points in time.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

       Google objects to this Request as overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” addressing or

discussing Chrome’s search default, which is an extremely broad topic.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will also produce data responsive

to this Request to the extent Google maintains it. Google will not re-review documents that it

previously reviewed for its response to DOJ’s extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of this Request.


REQUEST FOR PRODUCTION NO. 14:

       From January 1, 2008, to the present, produce all documents or data addressing or
discussing the frequency with which Chrome browser users (1) enter search queries into the
monobar (or “address bar”), and (2) navigate to a search engine before entering a search query.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

       Google objects to this Request as unduly burdensome and not proportional to the needs of

the case. This Request is unduly burdensome because it purports to require Google, without any

limitations, to search for “all documents” addressing or discussing specific user interactions with

the Chrome browser, which would require an extremely broad search for documents on a

relatively discrete topic. In light of Google’s prior, extensive, search for and production of over



                                                 14
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 16 of 68




2.1 million documents to Plaintiffs, a request for all such documents back to 2008 also is not

proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request from 2010 to the present that are located after a reasonable

search using custodians and search terms, to the extent not already produced. Google will not re-

review documents that it previously reviewed for its response to DOJ’s extensive Civil

Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding

the remainder of the Request.


REQUEST FOR PRODUCTION NO. 15:

      From January 1, 2008, to the present, produce documents sufficient to show the number
of Google toolbar installations by year.

RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

       Google objects to this Request as unduly burdensome because it purports to require

Google to search for documents from 2008 to the present relating to Google toolbar installation

data when such information can more easily be obtained through a targeted data request.


       Subject to and without waiving its objections, Google will produce data sufficient to

show the number of Google toolbar installations by year from 2008 to the present, to the extent

maintained by Google. Google is willing to meet and confer with Plaintiffs regarding the

remainder of the Request.


REQUEST FOR PRODUCTION NO. 16:

       From January 1, 2007, to the present, produce all documents addressing or discussing the
impact, value, or desirability of application preinstallation, application placement, or preset
defaults on devices.



                                                15
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 17 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

       Google objects to this Request as overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” addressing or

discussing broad topics such as the value of application preinstallation, placement, and defaults.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ’s extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 17:

     From January 1, 2007, to the present, produce all documents addressing or discussing
how Google’s payments to third parties have affected, or are intended to affect, device prices.

RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” addressing or

discussing how any payments made by Google to third parties affect device prices. In light of

Google’s prior, extensive, search for and production of over 2.1 million documents to Plaintiffs,

a request for all such documents back to 2007 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents from 2010 to the present that show how payments under RSAs have affected device

prices, or how Google intends those payments to affect device prices, that are located after a

                                                16
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 18 of 68




reasonable search using custodians and search terms, to the extent not already produced. Google

will not re-review documents that it previously reviewed for its response to DOJ’s extensive

Civil Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs

regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 18:

       From January 1, 2007, to the present, produce all documents addressing or discussing the
efficacy of different channels for advertising, promoting, or distributing search engines,
including documents comparing or contrasting different channels.

RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” addressing or

discussing differences between search distribution channels, which is an extremely broad topic.

In light of Google’s prior, extensive, search for and production of over 2.1 million documents to

Plaintiffs, a request for all such documents back to 2007 also is not proportional to the needs of

the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request from 2010 to the present that are located after a reasonable

search using custodians and search terms, to the extent not already produced. Google will not re-

review documents that it previously reviewed for its response to DOJ's extensive Civil

Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding

the remainder of the Request.




                                                17
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 19 of 68




REQUEST FOR PRODUCTION NO. 19:

       From January 1, 2002, to the present, produce all communications between Google and
Apple relating to Google’s search partnerships with Apple, including partnerships in general
search and map-based searches.

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

       Google objects to this Request as unduly burdensome because it purports to require a

Company-wide search for “all communications” between Google and Apple relating to the

companies’ search partnerships.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 20:

       From January 1, 2004, to the present, produce all documents addressing or discussing:

       a. Any agreements and payments between Google and any third party, including Apple,
          regarding the provision of map-based searches; and

       b. The functionality or usage of general search services as compared to map-based
          search services (such as Google Maps, Waze, Apple Maps, and Bing Maps), local
          search services (such as Yelp), or any other specialized search service.

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” addressing or

discussing broad categories and topics such as any Google agreement regarding map searches,

                                               18
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 20 of 68




and the generally functionality and usage of various search services. In light of Google’s prior,

extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents back to 2004 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subpart 20(a) that are sufficient to show Google agreements regarding

the provision of map-based searches from 2010 to the present. Subject to and without waiving

its objections, Google will also produce non-privileged documents responsive to subpart 20(b)

from 2010 to the present that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Google will not re-review documents that it

previously reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 21:

       From January 1, 2007, to the present, produce all documents addressing or discussing:

       a. Competition between Google’s Android OS and Apple’s iOS operating systems;
       b. Consumer switching behavior between Android and iOS on mobile devices;
       c. Competition between Apple Maps and Google Maps/Waze; and

       d. Consumer switching behavior between Apple Maps and Google Maps/Waze.

RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” discussing

competition or switching between mobile operating systems and between maps applications. In

light of Google’s prior, extensive, search for and production of over 2.1 million documents to


                                                19
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 21 of 68




Plaintiffs, a request for all such documents back to 2007 also is not proportional to the needs of

the case. Google further objects to the phrase “consumer switching behavior between Android

and iOS on mobile devices” as vague because consumers cannot switch between Android and

iOS on a mobile device. Google interprets this Request to relate to consumers switching

between Android-compatible devices and iOS-compatible devices.


        Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 21(a), (b) and (d) that are located after a reasonable search

using custodians and search terms, to the extent not already produced. Google will not re-review

documents that it previously reviewed for its response to DOJ's extensive Civil Investigative

Demand No. 30120.


        Subject to and without waiving its objections, Google will also produce non-privileged

documents responsive to subpart 21(c) from 2012 to the present because Apple Maps did not

launch until 2012. Google will only produce documents responsive to subpart 21(c) that are

located after a reasonable search using custodians and search terms, to the extent not already

produced. Google will not re-review documents that it previously reviewed for its response to

DOJ's extensive Civil Investigative Demand No. 30120. Google is willing to meet and confer

with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 22:

      Produce all documents addressing or discussing John Giannandrea’s departure from
Google.




                                                20
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 22 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to search for documents that are not

likely to be relevant to any party’s claims or defenses.


       Subject to and without waiving its objections, Google will not perform a separate search

for documents responsive to this Request. However, Google will not withhold from production

non-privileged documents responsive to this Request that are located pursuant to its search

efforts in response to other Requests and, thus, will produce responsive documents located after

its other, reasonable, search efforts. Google is willing to meet and confer with Plaintiffs

regarding what, if any, other relevant documents it seeks by this Request.


REQUEST FOR PRODUCTION NO. 23:

       From January 1, 2004, to December 31, 2007, produce all documents addressing or
discussing Google’s purchase of Android and Google’s plans to license Android.

RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” addressing Google’s licensing of Android, which is a significant portion of

Google’s business.


       Subject to and without waiving its objections, Google will produce non-privileged

documents from 2004 to 2007 that discuss Google’s business strategies or business reasons for

purchasing Android and the business strategies or business reasons relating to Google’s plans for

licensing Android that are located after a reasonable search using custodians and search terms, to

the extent not already produced. Google will not re-review documents that it previously

                                                 21
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 23 of 68




reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120. Google is

willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 24:

       From January 1, 2007, to the present, produce all communications between Google and
the Open Handset Alliance (including individual members) addressing or discussing:

       a. The commitment to develop Android as an open platform;
       b. The availability of the Android Software Development Kit;
       c. The APIs available through the Android Open Source Project (including any
          changes to the APIs available); and

       d. The ability or inability of Open Handset Alliance members adopting Android to
          innovate and/or differentiate their products from one another.

RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all communications” with the Open Handset Alliance on a variety of subjects, and such a

search would require Google to locate and review all communications, no matter the subject.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 25:

        From January 1, 2007, to the present, produce all documents addressing or discussing
the following agreements or licenses:


                                                22
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 24 of 68




           a. Android Compatibility Commitments (ACC)
           b. Anti-Fragmentation Agreements (AFA)
           c. Google Assistant Distribution Agreements (GADA)
           d. Google Automotive Services (GAS)
           e. Google Mobile Services (GMS)
           f. Google Play Services (GPS)
           g. Mobile Application Distribution Agreements (MADA)
           h. Mobile Incentive Agreements (MIA)

           i. Revenue Share Agreements (RSA)

For clarity, this includes:

      i.      The agreements themselves, exchanged drafts of the agreements, discussions of
              drafts, or improvements of the agreements;

     ii.      Communications with third parties about the agreements; and

    iii.      Documents addressing or discussing the agreements’ purpose, effect, negotiation,
              implementation, operation, function, enforcement, requirements, restrictions,
              changes over time, revenue, cost, and value.

RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

           Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” discussing nine different categories of agreements. Google further objects to

this Request to the extent it purports to require Google to search and review documents from

sources that are likely to be privileged.


           Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.


                                                  23
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 25 of 68




30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 26:

       From January 1, 2007, to the present, for the agreements and licenses listed (a – i) in
RFP 25, produce all documents addressing or discussing the company’s review of such
potential agreements and licenses for all regions (including outside the United States of
America). By way of example and not limitation, such documents may be similar in form or
substance to GOOG-DOJ-06456790.

RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

       Google incorporates its objections to Request No. 25. Google further objects to this

Request to the extent it purports to require Google to search for and produce documents that do

not relate to the United States or to Plaintiffs’ alleged markets.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request relating to agreements covering the United States

(including worldwide agreements) that are located after a reasonable search using custodians and

search terms, to the extent not already produced. Google will not re-review documents that it

previously reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of this Request,

including the relevance of agreements in specific foreign jurisdictions.


REQUEST FOR PRODUCTION NO. 27:

       From January 1, 2007, to the present, produce each of Google’s search revenue
sharing agreements worldwide.




                                                  24
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 26 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

       Google objects to this Request as overly broad and not proportional to the needs of the

case because it purports to require Google to produce agreements that do not relate to the United

States or Plaintiffs’ alleged markets.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request concerning the United States (including worldwide

agreements), to the extent not already produced. Google is willing to meet and confer with

Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 28:

       From January 1, 2007, to the present, produce:

       a. All documents sent to or from search-rev-team@google.com;
       b. All documents addressing or discussing incremental revenue from search
          distribution deals; and

       c. All documents addressing or discussing Google’s rationale for entering into RSAs,
          including those agreements’ expected effects on search market share.

RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

       Google objects to subpart 28(a) of this request because it does not “describe with

reasonable particularity” the requested materials (see Fed. R. Civ. P. 34(b)), as well as Fed. R.

Civ. P. 26(b)), nor is it targeted to potentially relevant material. Google objects to subparts 28(b)

and (c) as overly broad, unduly burdensome, and not proportional to the needs of the case

because they purport to require Google, without any limitations, to search for “all documents”

discussing a broad range of topics relating to search distribution, RSAs, and market share.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 28(b) and (c) of this Request that are located after a reasonable

                                                 25
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 27 of 68




search using custodians and search terms, to the extent not already produced. Google will not re-

review documents that it previously reviewed for its response to DOJ's extensive Civil

Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding

the remainder of the Request.


REQUEST FOR PRODUCTION NO. 29:

       From January 1, 2007, to the present, produce all documents addressing or discussing:

       a. The requirement that manufacturers sign any Anti-Fragmentation Agreements or
          Mobile Application Distribution Agreements as a prerequisite to accessing Google
          Mobile Services or Google Play Services;
       b. Any requirement that, for devices running Google Android, third parties conform to
          specific user interface designs (e.g., conforming to the Material Design guidelines);
       c. Any requirement that, for devices running Google Android, third parties conform to
          specific hardware designs (including display requirements such as screen size,
          physical screen resolution, or logical screen resolution);
       d. Any requirement that, for devices running Google Android, third parties
          manufacture or ship devices running a particular OS version of Google Android
          (and related requirements including security patch provisions, bug fixes, and OS
          updatability);
       e. Any requirement that, for devices running Google Android, third parties participate
          or comply with certain initiatives, including Project Mainline or Project Treble;
       f. Any requirement that, for devices running Google Android, third parties conform to
          certain functionality requirements (e.g., camera characteristics, cellular and other
          forms connectivity, battery charging, biometric sensors, secure enclave processor
          speeds, device memory, or device storage capacity);
       g. The application of Google’s Anti-Fragmentation Agreements, Android
          Compatibility Commitments, or similar agreements to non-mobile devices,
          including smart speakers, smart TVs, wearable devices, and automotive devices;
          and

       h. How Google’s agreements with device manufacturers affect Google’s
          counterparties’ ability to distribute devices that run on operating systems other than
          Google Android.




                                               26
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 28 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” discussing a broad range of topics. Google further objects to subparts 29(b),

(c), (d), and (f) as vague and seeking irrelevant material to the extent they seek for documents

relating to requirements from sources other than Google (e.g., third parties or industry

standards).


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 29(a), (e), and (h), from 2007 to the present, that are located

after a reasonable search using custodians and search terms, to the extent not already produced.

Google will not re-review documents that it previously reviewed for its response to DOJ's

extensive Civil Investigative Demand No. 30120.


       Subject to and without waiving its objections, Google will also produce non-privileged

documents in response to subparts 29(b), (c), (d), and (f), showing OS, UI, functionality, or

hardware design requirements imposed by Google, from 2007 to the present, that are located

after a reasonable search using custodians and search terms, to the extent not already produced.

Google will not re-review documents that it previously reviewed for its response to DOJ's

extensive Civil Investigative Demand No. 30120.


       With respect to subpart 29(g), Google incorporates its response to Request No. 25.


       Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.



                                                27
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 29 of 68




REQUEST FOR PRODUCTION NO. 30:

       From January 1, 2007, to the present, produce all documents addressing or discussing:

       a. The effect of Google’s compatibility tests, including the Compatibility Test Suite,
          Vendor Test Suite, and Google Mobile Services Test Suite on manufacturers’
          ability to distribute devices running Google Android or forked versions of Android;
       b. Changes to Google’s compatibility tests, including the Compatibility Test Suite,
          Vendor Test Suite, and Google Mobile Services Test Suite;
       c. Google’s decision to approve or deny the distribution of any devices that failed to
          meet the standards set out in the Android Compatibility Definition Document, the
          Compatibility Test Suite, Vendor Test Suite, or Google Mobile Services Test Suite;
       d. The effect of the Google’s Anti-Fragmentation Agreements and Android
          Compatibility Commitments on the development of forked versions of Android;
          and

       e. How a forked version of Android would affect (i) the sale of mobile devices with
          Android, or (ii) the sale of non-mobile devices with Android.

RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to search for “all documents” on a

broad range of topics potentially encompassing most of Google’s Android business.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Google will not re-review documents that it

previously reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 31:

       From January 1, 2007, to the present, produce all documents relating to how forked
versions of Android would or could affect Google’s search and search advertising businesses.




                                                28
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 30 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” that relate in any way to the potential for a forked version of Android to

affect Google’s search or search advertising businesses.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Google will not re-review documents that it

previously reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 32:

       From January 1, 2007, to the present, produce all documents addressing or discussing:

       a. The value, importance, desirability, or effect of preinstalling Google Play on Android
          devices, including any effect failing to install Google Play would have on the
          commercial value or viability of devices;
       b. Manufacturer, carrier, developer, or consumer demand for, or use of, the Google Play
          Store or any alternative app store;
       c. What specific APIs are offered through Google Mobile Services or Google Play
          Services, and how those have changed over time;
       d. Why the APIs offered through Google Mobile Services or Google Play Services in
          Android were not offered through the Android Open Source Project; and

       e. The importance of access to Google Mobile Services and Google Play Services’ APIs
          to manufacturers, carriers, developers, and consumers.

RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to search for “all documents”



                                                29
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 31 of 68




discussing a broad range of topics and purports to require Google to search virtually all

documents relating to Google Play.


        Subject to and without waiving its objections, Google will produce non-privileged

responsive documents that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Google will not re-review documents that it

previously reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120.

Google is willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 33:

       From January 1, 2007, to the present, produce all documents addressing or discussing:

       a. Any agreement preventing a third party from preinstalling an application, or from
          distributing a device containing an application; and

       b. Any agreement preventing a third party from using any Google products or services
          on all or a defined subset of devices the third party manufactures or sells.

RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

        Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” discussing alleged, unspecified agreements.

       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents, from 2007 to the present, sufficient to show any agreements between

Google and a third party device manufacturer or distributor, that prevent the third party from: (a)

preinstalling a specific third-party application on devices sold in the United States; (b)

distributing a device in the United States with a specific third-party application installed; or (c)

using specific Google products or services on all or a defined subset of devices that the third




                                                  30
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 32 of 68




party sells, to the extent not already produced. Google is willing to meet and confer with

Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 34:

       Produce all documents addressing or discussing:

       a. Any considerations of or plans to develop or acquire specialized search services; and

       b. The effect of Google’s agreements with third parties on the success or failure of
          competing specialized search services.

RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” that discuss

any consideration of potential “specialized search” acquisitions or the potential for any

agreement Google has with any third party to affect Google’s “specialized search” competitors.

In light of Google’s prior, extensive, search for and production of over 2.1 million documents to

Plaintiffs, a request for all such documents back to 2010 also is not proportional to the needs of

the case.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents from 2014 to the present that are located after a reasonable search using

custodians and search terms, to the extent not already produced. Google will not re-review

documents that it previously reviewed for its response to DOJ's extensive Civil Investigative

Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding the remainder

of the Request.




                                                31
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 33 of 68




REQUEST FOR PRODUCTION NO. 35:

       Produce all documents:

       a. Comparing the relative qualities or desirability of Google Assistant and alternative
          assistants; and

       b. Addressing or discussing required “hotwords” or dedicated hardware buttons used to
          activate Google Assistant or alternative assistants.

RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

        Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to search for “all documents” comparing

assistants or discussing hotwords. In light of Google’s prior, extensive, search for and

production of over 2.1 million documents to Plaintiffs, a request for all such documents back to

2010 also is not proportional to the needs of the case. Google further objects to subpart 35(b) as

overly broad and not proportional to the needs of the case because the Request on its face calls

for documents that are not relevant to any party’s claims or defenses, for example technical

specifications.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subpart 35(a), from 2016 to the present, that are located after a

reasonable search using custodians and search terms, to the extent not already produced. Google

will not re-review documents that it previously reviewed for its response to DOJ's extensive

Civil Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs

regarding the remainder of the Request.




                                                32
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 34 of 68




REQUEST FOR PRODUCTION NO. 36:

      Produce all documents addressing or discussing the distribution of Google Assistant or
Google search services on IoT devices, including smart speakers, smart TVs, wearables, and
automotive devices. For clarity, this includes:

       a. Google’s product plans for IoT devices;
       b. Google’s rationale for distributing IoT devices, or for partnering to distribute Google
          products such as Google Assistant on third parties’ IoT devices;
       c. Google’s decision to manufacture its own IoT devices, including devices that
          distribute Google Assistant;
       d. Google’s strategy for controlling search access points on IoT devices;
       e. The advantages of preinstallation of Google Assistant on IoT devices; and

       f. Voice assistant concurrency and Google’s lack of participation in the Voice
          Interoperability Initiative.

RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. The Request is overly broad and unduly burdensome because it purports

to require Google, without any limitations, to search for “all documents” relating to nearly any

aspect of Google Assistant and search services on IoT devices. In light of Google’s prior,

extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents back to 2010 also is not proportional to the needs of the case. Google objects to

subpart 36(c) as requesting documents that are not relevant to any party’s claims or defenses.

Google objects to subpart 36(d) as vague in its use of the phrase “strategy for controlling.”

Google will interpret subpart 36(d) as requesting documents discussing Google’s strategy with

respect to search access points on IoT devices.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to subparts 36(a), (b), (d), (e), and (f) from 2014 to the present that are

located after a reasonable search using custodians and search terms, to the extent not already

                                                  33
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 35 of 68




produced. Google will not re-review documents that it previously reviewed for its response to

DOJ's extensive Civil Investigative Demand No. 30120. Google is willing to meet and confer

with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 37:

       Produce documents sufficient to show:

       a. The number of Google employees that work on search;
       b. The number of Google employees that work on search ads;
       c. The number of Google employees working on search text ads;
       d. The number of Google employees working on both search and search ads; and

       e. Whether Google has a dedicated engineering team devoted to search ads, and the
          extent to which Google’s search engineers and search ads engineers overlap.

RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

       This Request is not appropriate under Fed. R. Civ. P. 34, as it purports to require Google

to search for documents “sufficient to show” the answers to specific questions that are unlikely

to be answered in readily identifiable documents. Plaintiffs can obtain the information sought in

this “documents sufficient to show” Request through other, less burdensome, means. Google is

willing to meet and confer with Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 38:

        Produce documents showing the Google employees responsible for search advertising
sales to the third parties listed on Plaintiffs’ Rule 26 Initial Disclosure List dated November 20,
2020.

RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

       Subject to and without waiving its objections, Google will produce non-privileged

documents sufficient to identify a point of contact for each third party listed in Plaintiffs’ Rule

26 Initial Disclosure List that purchases search advertising from Google, if Google can locate


                                                 34
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 36 of 68




such documents after a reasonably diligent search. Google is willing to meet and confer with

Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 39:

       Produce all documents addressing or discussing the similarities or differences between
forms of advertising, including search advertising, general search text advertising, display
advertising, social-media advertising, and any other forms of digital or non-digital advertising.

RESPONSE TO REQUEST FOR PRODUCTION NO. 39:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. The Request is overly broad and unduly burdensome because it purports

to require Google, without any limitations, to search for “all documents” comparing any forms of

advertising. In light of Google’s prior, extensive, search for and production of over 2.1 million

documents to Plaintiffs, a request for all such documents back to 2010 also is not proportional to

the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents, from 2014 to the present, that are located after a reasonable search using

custodians and search terms, to the extent not already produced. Google will not re-review

documents that it previously reviewed for its response to DOJ's extensive Civil Investigative

Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding the

remainder of the Request.


REQUEST FOR PRODUCTION NO. 40:

       Produce documents showing the search keywords and queries that generated the highest
search advertising revenue (top 100) by month and the revenue generated.




                                                35
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 37 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

       Google objects to this Request as unduly burdensome because it purports to require

Google to search for documents from 2010 to the present relating to keyword and query data

when such information can more easily be obtained through a targeted data request.


       Subject to and without waiving its objections, Google will produce data responsive to this

Request, for the years Google has such data available. Google is willing to meet and confer with

Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 41:

      Produce all documents addressing or discussing Google’s search advertising
monetization metrics including:

       a. Revenue;
       b. RPM;
       c. Query volume;
       d. Clicks;
       e. Top CPC;
       f. Top Ad CTR;
       g. Top Coverage; and

       h. Top Depth.

RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” discussing any monetization metric, for whatever reason.




                                                36
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 38 of 68




       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance of this Request and narrowing it to an appropriate and less

burdensome scope.


REQUEST FOR PRODUCTION NO. 42:

       For Google’s search advertising business, produce:

       a. Documents sufficient to show the top 250 most expensive keywords by year; and

       b. Documents sufficient to show the top 250 advertisers (by dollars spent) by year.

RESPONSE TO REQUEST FOR PRODUCTION NO. 42:

       Google objects to this Request as vague and ambiguous in its use of the phrase “most

expensive” and the term “advertisers.” For the purposes of its responses, Google interprets

“most expensive” to mean highest cost per click, and “advertisers” to mean “customer IDs.”

Google further objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it requests the “top 250” whereas Plaintiffs previously requested

data on the “top 50,” and have not explained why 50 is insufficient. Google further objects to

this Request as unduly burdensome because it purports to require Google to search for

“documents sufficient to show” data on keywords and customers when such information can

more easily be obtained through a targeted data request.


       Subject to and without waiving its objections, Google will produce responsive data

showing the 50 keywords with the highest cost per click and the top 50 customers by dollars

spent on search advertising, for the years that Google has such data available. Google is willing

to meet and confer with Plaintiffs regarding this Request.




                                                37
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 39 of 68




REQUEST FOR PRODUCTION NO. 43:

       Produce all documents addressing or discussing IS 4 (referenced in the CID deposition of
Ben Gomes at pages 140-142), PQ (referenced in the CID deposition of Ben Gomes at page
141), IS 4 dashboards (referenced in the CID deposition of Ben Gomes at page 143), IS 1-3, or
other metrics comparing Google to Bing or other general search engines.

RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it requires Google, without any limitations, to search for “all

documents” discussing any metrics comparing Google to Bing or other search engines.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents that are located after a reasonable search using custodians and search

terms, to the extent not already produced. Google will not re-review documents that it previously

reviewed for its response to DOJ's extensive Civil Investigative Demand No. 30120. Google is

willing to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 44:

       Produce all documents describing Google’s methodology in selecting which advertiser
wins each search ad slot, including:

       a. All components of Google’s search advertising auction and algorithms;
       b. The nature and effect of any changes or modifications thereto (including all reports
          describing the measures of any such inputs such as beta, or the quality cost of an ad
          used in the LTV auction scoring formula over time). By way of example and not
          limitation, some exemplar measurements can be found in GOOG-DOJ-10776576;
       c. Respond simulation tools, including AR-SIM; and

       d. Advertiser experiment framework, including advertiser experiments.

RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

                                                 38
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 40 of 68




purports to require Google, without any limitations, to search for “all documents” describing

broad categories relating to Google’s search advertising auction. In light of Google’s prior,

extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents back to 2010 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents from 2014 to the present sufficient to show how Google’s search advertising

methodology works in response to subparts 44(a) and (c), to the extent not already produced.

Subject to and without waiving its objections, Google will also produce non-privileged

documents from 2014 to the present responsive to subparts 44(b) and (d) that are located after a

reasonable search using custodians and search terms, to the extent not already produced. Google

will not re-review documents that it previously reviewed for its response to DOJ's extensive

Civil Investigative Demand No. 30120. Google is willing to meet and confer with Plaintiffs

regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 45:

       Produce all documents addressing or discussing search advertising headroom and price
indices, including:

   a. How Google calculates search advertising headroom and price indices;
   b. The role of customer data (including ROI or ROAS information) in calculating or
      capturing search advertising headroom and price indices;
   c. Any studies or analyses related to search advertising headroom and price indices; and

   d. Any documents discussing the impact of Google’s search advertising auction or
      algorithms on search advertising headroom and price indices (including the impact of
      changes such as Holy Load, Holy Grail, and any change to the number or size of the
      search ads).




                                                39
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 41 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. The Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to produce “all documents” describing broad

topics such as search advertising headroom and price indices. In light of Google’s prior,

extensive, search for and production of over 2.1 million documents to Plaintiffs, a request for all

such documents back to 2010 also is not proportional to the needs of the case.


       Subject to and without waiving its objections, Google will produce non-privileged

documents from 2014 to the present sufficient to show how Google calculates search advertising

headroom and price indices in response to subpart 45(a), to the extent not already produced.

Subject to and without waiving its objections, Google will also produce non-privileged

documents from 2014 to the present sufficient to show the role of customer data in calculating or

capturing search advertising headroom and price indices in response to subpart 45(b), to the

extent not already produced. Subject to and without waiving its objections, Google will also

produce non-privileged documents from 2014 to the present responsive to subparts 45(c) and (d)

that are located after a reasonable search using custodians and search terms, to the extent not

already produced. Google will not re-review documents that it previously reviewed for its

response to DOJ's extensive Civil Investigative Demand No. 30120. Google is willing to meet

and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 46:

      Produce all documents comparing, contrasting, or analyzing search advertising pricing or
competition in vertical search.




                                                40
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 42 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” relating to broad topics such as search advertising pricing and competition.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 47:

      Produce all documents addressing or discussing complaints from advertisers relating to
Google’s pricing or quality of advertising.

RESPONSE TO REQUEST FOR PRODUCTION NO. 47:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case. This Request is overly broad and unduly burdensome because it

purports to require Google, without any limitations, to produce “all documents” relating to any

“complaint” regarding Google’s advertising prices or quality. Further, such a broad search is

unlikely to lead to relevant material. In light of Google’s prior, extensive, search for and

production of over 2.1 million documents to Plaintiffs, which likely included documents

responsive to this Request, a new request for all such documents back to 2010 also is not

proportional to the needs of the case. Further, Google objects to this Request as vague and

ambiguous in its use of the term “complaints.”


                                                 41
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 43 of 68




          Subject to and without waiving its objections, Google will not perform a separate search

for documents responsive to this Request. However, Google will not withhold from production

documents responsive to this Request that are located pursuant to its search efforts in response to

Plaintiffs’ seventy-six other Requests and, thus, will produce responsive documents located after

its other, reasonable, search efforts. Google is willing to meet and confer with Plaintiffs

regarding the burden of searching for additional new information other than what was previously

produced in response to DOJ’s extensive Civil Investigative Demand No. 30120 and what would

be covered by Plaintiffs’ seventy-six other Requests, and the relevance of any such information,

if any.


REQUEST FOR PRODUCTION NO. 48:

       Produce all documents provided to advertisers showing or explaining the advantages of
using Google advertising platforms over Amazon or Facebook’s platforms.

RESPONSE TO REQUEST FOR PRODUCTION NO. 48:

          Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” provided to any advertiser relating to advertising competition between

Google, Facebook, and Amazon.


          Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


                                                  42
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 44 of 68




REQUEST FOR PRODUCTION NO. 49:

         Produce all documents addressing or discussing Google introduction and use of product
listing ads (PLAs) including:

       a. Why Google introduced PLAs;
       b. Whether Google worried about PLAs cannibalizing text ads; and

       c. Any studies, analysis, or experiments relating to PLAs (including any comparisons to
          text ads).

RESPONSE TO REQUEST FOR PRODUCTION NO. 49:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” discussing PLAs.


       Subject to and without waiving its objections, Google will produce non-privileged

documents responsive to this Request that are located after a reasonable search using custodians

and search terms, to the extent not already produced. Google will not re-review documents that

it previously reviewed for its response to DOJ's extensive Civil Investigative Demand No.

30120. Google is willing to meet and confer with Plaintiffs regarding the remainder of the

Request.


REQUEST FOR PRODUCTION NO. 50:

       Produce all documents relating to Google’s behavioral economics group’s analysis or
discussion of defaults, keyword auctions, or application positioning.

RESPONSE TO REQUEST FOR PRODUCTION NO. 50:

       Google objects to this Request as duplicative of other Requests, including Requests 11,

13, 16, 25, 28, 31, and 32. Google incorporates its objections and responses to those Requests.




                                                43
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 45 of 68




       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss this Request and determine what, if any, additional relevant documents

Plaintiffs believe Google maintains that are responsive to this Request that are not duplicative of

other Requests.


REQUEST FOR PRODUCTION NO. 51:

       Produce all documents created by Google’s smartASS group addressing or discussing
potential or executed launches.

RESPONSE TO REQUEST FOR PRODUCTION NO. 51:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search

for “all documents” created by the smartASS group addressing potential or executed launches.

Google also objects to this Request to the extent it covers the same subject matter covered by

Request 69.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance and burden of this Request in light of Google’s response to

Request 69.


REQUEST FOR PRODUCTION NO. 52:

        Produce all documents, including all projections, forecasts, reports, studies, or analyses,
relating to the impacts of the (1) 2015 Russian FAS Decision, and (2) 2017 European Union
Android Decision, on Google’s search and search advertising business. Documents responsive to
this request should include documents sufficient to show Google’s strategic responses, both
actual and contemplated, to the aforementioned regulatory actions.

RESPONSE TO REQUEST FOR PRODUCTION NO. 52:

       Google objects to this request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to search


                                                44
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 46 of 68




for “all documents” relating to the impacts of the 2015 Russian FAS Decision and 2017

European Union Android Decision on Google’s search and search advertising business, many of

which are likely privileged.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive documents created after the 2015 Russian FAS Decision and 2017 European Union

Android Decision, respectively (“Decisions”) analyzing the impact those Decisions had on

Google’s search and search advertising business that are located after a reasonable search using

custodians and search terms, to the extent not already produced. Google will not re-review

documents that it previously reviewed for its response to DOJ's extensive Civil Investigative

Demand No. 30120. Google is willing to meet and confer with Plaintiffs regarding the

remainder of the Request.


REQUEST FOR PRODUCTION NO. 53:

       Produce all communications with third parties regarding any form of cooperation in
responding to antitrust investigations or litigation, including communications with Facebook
regarding ‘Jedi Blue.’

RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

       Google objects to this request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all communications” with third parties regarding any form of cooperation in responding to

antitrust investigations or litigations. Any such communications would be of limited, if any,

relevance and may be privileged.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding this Request.



                                                45
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 47 of 68




REQUEST FOR PRODUCTION NO. 54:

       Produce all documents addressing or discussing:

       a. Changes, updates, or revisions to Google’s blog pages on the topic of search quality
          or search distribution;
       b. Changes, updates, or revisions to pages on ads.google.com discussing ‘search
          campaigns,’ ‘shopping campaigns,’ or ‘display campaigns,’ including but not limited
          to https://ads.google.com/home/resources/advanced/; and

       c. Changes, updates, or revisions to Google’s blog, website, or other promotional
          material in order to support Google’s defenses or arguments against antitrust scrutiny.

RESPONSE TO REQUEST FOR PRODUCTION NO. 54:

       Google objects to this request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all documents” addressing or discussing any changes, updates or revisions to Google’s website

materials covering a broad range of topics including search quality, search distribution,

advertising, and antitrust.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss reasonable narrowing of the Request to documents discussing specific

Google website materials (e.g., specific blog posts) of interest to Plaintiffs.


REQUEST FOR PRODUCTION NO. 55:

       Produce all documents addressing or discussing Google’s funding of any think tank,
foundation, organization, academic institution, or individual, including any funding of specific
projects, academic papers, or articles.

RESPONSE TO REQUEST FOR PRODUCTION NO. 55:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce




                                                  46
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 48 of 68




“all documents” addressing or discussing Google’s funding of any think tank, foundation,

organization, academic institution or individual, regardless of its relevance to this case.


       Subject to and without waiving its objections, Google will produce by the end of fact

discovery documents that are sufficient to show funding by Google of (i) any research, academic

paper, articles or study not performed by Google or (ii) any individual not employed by Google

(other than retained experts) that Google intends to rely upon for its defense. Google is willing

to meet and confer with Plaintiffs regarding the remainder of the Request.


REQUEST FOR PRODUCTION NO. 56:

    Produce all documents relating to the following documents: GOOG-DOJ-04830531,
GOOG-DOJ-04029024, and GOOG-DOJ-00987646.

RESPONSE TO REQUEST FOR PRODUCTION NO. 56:

       Google objects to this Request as vague and ambiguous because Plaintiffs have not

specified with reasonable particularity the meaning or the scope of what documents are “related

to” documents GOOG-DOJ-04830531, GOOG-DOJ-04029024, and GOOG-DOJ-00987646.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss what, if any, relevant non-duplicative material Plaintiffs seek in this

Request.


REQUEST FOR PRODUCTION NO. 57:

       Produce all recordings (audio or visual) containing or discussing employee training or
education on search or search advertising.




                                                  47
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 49 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 57:

       Google objects to this Request as unduly burdensome and not proportional to the needs of

the case because it purports to require Google, without any limitations, to produce “all

recordings” related to training or education on search or search advertising.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss what, if any, specific relevant materials Plaintiffs seek in this Request.


REQUEST FOR PRODUCTION NO. 58:

       Produce all documents addressing or discussing Google’s guidance to its employees to
avoid using certain words, terms, or phrases in internal and external communications and
documents.

RESPONSE TO REQUEST FOR PRODUCTION NO. 58:

        Google objects to this request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all documents” discussing Google’s guidance regarding internal and external communications,

much of which is likely to be privileged, and because the Request on its face calls for documents

that are not relevant to any party’s claims or defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance of this Request.


REQUEST FOR PRODUCTION NO. 59:

       Produce all documents addressing, discussing, or supporting the assertions made by Kent
Walker in the October 20, 2020 Google blog post titled “A deeply flawed lawsuit that would do
nothing to help consumers,” including the assertion that this lawsuit “would artificially prop up
lower-quality search alternatives, raise phones prices, and make it harder for people to get the
search services they want to use.”



                                                  48
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 50 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 59:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all documents” related to a blog post by Google’s Chief Legal Officer, much of which could be

privileged.


       Subject to and without waiving its objections, Google will produce by the end of fact

discovery all non-privileged documents responsive to this Request that Google intends to rely on

in its defense. Google is willing to meet and confer with Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 60:

      Produce the following documents in connection with Google’s Answer and Affirmative
Defenses to the Complaint (“Answer”) (ECF #87):

       a. All documents supporting Google’s assertion in its Answer that Figure 6 does not
          present a fair and complete description of Search Engine Market Share, including any
          documents Google has that would show different market shares;
       b. All documents supporting Google’s assertion in its Answer that Figure 7 does not
          present a fair and complete description of Mobile Search Engine U.S. Market Share,
          including any documents Google has that would show different market shares;
       c. All documents supporting Google’s assertion in its Answer that Figure 8 does not
          present a fair and complete description of Computer Search Engine Market Share,
          including any documents Google has that would show different market shares;
       d. All documents supporting Google’s assertion in its Answer that search advertising is
          not a relevant antitrust market;
       e. All documents supporting Google’s assertion in its Answer that search text
          advertising is not a relevant antitrust market; and

       f. All documents supporting Google’s Affirmative Defenses.

RESPONSE TO REQUEST FOR PRODUCTION NO. 60:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce


                                                49
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 51 of 68




“all documents” related to Google’s Answer to the Plaintiff’s Complaint, much of which are

likely to be privileged.


        Subject to and without waiving its objections, Google will produce by the end of fact

discovery all non-privileged documents responsive to this Request that Google intends to rely on

in its defense. Google is willing to meet and confer with Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 61:

       Produce all documents or data relating to:

       a. Any purported procompetitive justification for Google’s distribution and licensing
          agreements; and

       b. Any purported benefit to consumers or innovation derived from Google’s distribution
          and licensing agreements.

RESPONSE TO REQUEST FOR PRODUCTION NO. 61:

        Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all documents or data” relating to broad topics covering any of Google’s distribution and

licensing agreements. Google also objects to this Request as duplicative of other Requests,

including Requests 3, 16, 17, 18, 19, 20, 23, 25, 28, 32, 33, and 36.


        Subject to and without waiving its objections, Google will produce by the end of fact

discovery all non-privileged documents responsive to this Request that it intends to rely on in its

defense. Google is willing to meet and confer with Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 62:

      Produce all documents relating to the removal and subsequent restoration of Blixt to
Google’s Play Store.



                                                50
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 52 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 62:

       Google objects to this Request as unduly burdensome and not proportional to the needs

of the case because it purports to require Google, without any limitations, to produce “all

documents” relating to the removal and restoration of one app from Google’s Play Store, out of

the millions of apps available, which is of limited or no relevance to any party’s claims or

defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance and an appropriate scope, if any, of this Request.


REQUEST FOR PRODUCTION NO. 63:

       Produce all personnel files for each person selected as a custodian under these Requests
for Production.

RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to produce

“all personnel files” for each person selected as a custodian under these Requests, and because

the Request on its face calls for documents that are not relevant to any party’s claims or

defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance and appropriate scope, if any, of this Request.


REQUEST FOR PRODUCTION NO. 64:

     From January 1, 2019, to the present, on an annual basis, produce data comprising the
number of web pages indexed by each internet search engine owned by Alphabet.




                                                 51
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 53 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it.


REQUEST FOR PRODUCTION NO. 65:

       From September 1, 2019, to the present, on a quarterly basis, produce data, separately for
each revenue center, comprising the following amounts:

       a. Total revenue;
       b. Traffic acquisition costs;
       c. Other cost of sales that are directly attributable to the corresponding revenues as
          tracked in Google’s internal systems; and

       d. The remaining cost of sales that are externally reported, including allocations of
          portions of costs treated as operating expenses internally.

RESPONSE TO REQUEST FOR PRODUCTION NO. 65:

       Google objects to this Request as not proportional to the needs of the case because it

purports to require Google to provide data that would be of limited or no relevance to any party’s

claims or defenses. Further, Google objects to this Request as vague and ambiguous in its use of

the phrase “revenue center.” Google will format its response in the same way as Google’s

response to DOJ’s prior, similar, data request.


       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it.


REQUEST FOR PRODUCTION NO. 66:

       From January 2010, to the present, on a monthly basis, produce data, broken out for the
United States, the European Union (excluding the United Kingdom), the United Kingdom, and
Russia, and separately by device type (e.g., desktop, tablet, mobile phone), and each client ID
associated with a Revenue Share Agreement (“RSA”) or paid distribution agreements with
Google, comprising the following:

       a. RSA partner or firm;

                                                  52
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 54 of 68




       b. Search access point, if relevant;
       c. Ad revenue, billed ad revenue, or gross advertising revenue;
       d. Net ad revenue;
       e. Shared net ad revenue or Google payments to any third party;
       f. Number of queries, if relevant;
       g. Number of valid queries (as defined in the RSA), if relevant;
       h. Number of queries that were performed from the search access point that were not
          part of an RSA, if relevant; and

       i. Number of devices that fall under the agreement.

RESPONSE TO REQUEST FOR PRODUCTION NO. 66:

       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it.


REQUEST FOR PRODUCTION NO. 67:

        From January 2015, to the present, on a daily basis, produce data on search ad auctions,
broken out for the United States and worldwide, and separately by device type (e.g., desktop,
tablet, or mobile phone), type of search ad auction (e.g., auctions for text, product, or local ads),
and vertical category of bidded keywords that are held for the search engine’s first results page,
comprising the following amounts:

       a. Average auction reserve price in USD;
       b. Average number of ad slots per auction;
       c. Average auction reserve quality score, if different from the average reserve price;
       d. Average number of bidders per auction;

       e. Total number of unique bidders for the month;

       f. Average total search advertising spend per bidder in the month;

       g. Average winning bid for the highest positioned ad in USD;

       h. Average winning bid for the second highest positioned ad in USD;

       i. Average winning bid for the third highest positioned ad in USD;

       j. Average clearing price, or cost-per-click if clicked, for the highest positioned ad in
          USD;

                                                  53
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 55 of 68




       k. Average clearing price, or cost-per-click if clicked, for the second highest positioned
          ad in USD;

       l. Average clearing price, or cost-per-click if clicked, for the third highest positioned ad
          in USD;

       m. Average cost-per-click paid in USD; and

       n. Percent of auctions where the lowest positioned ad shown had a clearing price that
          was equal to the reserve price.

RESPONSE TO REQUEST FOR PRODUCTION NO. 67:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to perform millions of calculations

in order to produce data that would be of limited or no relevance to any party’s claims or

defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance and appropriate scope, if any, of this Request in light of

Google’s other, extensive, document and data productions.


REQUEST FOR PRODUCTION NO. 68:

       From November 1, 2019, to the present, on a daily basis, produce data, broken out for the
United States and worldwide, and separately for all search ads on Google and each type of
search ad (e.g., text ad, product listing ad, and local ad), comprising the following amounts:

       a. Number of search ads;
       b. Number of search ad clicks;
       c. Average cost-per-click paid;
       d. Total advertising spend;
       e. Number of search ads that were displayed on the results page without additional
          clicks by the user (if different from the total number of impressions);
       f. For search advertisers that only advertised on Google through SA360:
              i.   Number of search ads;


                                                 54
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 56 of 68




             ii.   Number of search ad clicks;
            iii.   Average cost-per-click paid;
            iv.    Number of search ads that were displayed on the results page without
                   additional clicks by the user (if different from the total number of search ads);
       g. For search advertisers that only advertised on Bing through SA360:
              i.   Number of search ads;
             ii.   Number of search ad clicks;
            iii.   Average cost-per-click paid;
            iv.    Number of search ads that were displayed on the results page without
                   additional clicks by the user (if different from the total number of search ads);
       h. For search advertisers that advertised on both Google and Bing through SA360:
              i.   Number of search ads on Google;
             ii.   Number of search ad clicks on Google;
            iii.   Average cost-per-click paid on Google;
            iv.    Number of search ads on Google that were displayed on the results page
                   without additional clicks by the user (if different from the total number of
                   search ads);
             v.    Number of search ads on Bing;
            vi.    Number of search ad clicks on Bing;
           vii.    Average cost-per-click paid on Bing; and

           viii.   Number of search ads on Bing that were displayed on the results page without
                   additional clicks by the user (if different from the total number of search ads).

RESPONSE TO REQUEST FOR PRODUCTION NO. 68:

       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it.


REQUEST FOR PRODUCTION NO. 69:

       From January 1, 2010, to the present (United States), and from January 1, 2016, to the
present (Russia), produce all launch reports (and any associated back-up data) that cover the
following topics:



                                                  55
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 57 of 68




       a. Analyses for changes prior to a launch (this should also include reports for changes
          that never launched);
       b. Analyses looking at the impact of launches on the company’s revenue (i.e., ex-post or
          retrospective analyses);
       c. Impact of scale, including studies done varying the months of historical training data
          used to predict click-through rates and search results;
       d. Changes to the reserve price (and/or the minCPC or the minimum quality score)
          including changing the reserve price and/or minCPC in the Fall 2018 from $0.01 to
          $0.03;
       e. Changes to the number of ad slots on the search engine results page;
       f. Analyses of Mantel-Haenszel CPC; and

       g. The launch of RankBrain and products leading up to it.

RESPONSE TO REQUEST FOR PRODUCTION NO. 69:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses. Google objects to subparts 69(a) and

(b) as vague and potentially extremely broad because as written they could cover every launch

regardless of product or subject. Google objects to the phrases “Analyses of Mantel-Haenszel

CPC” and “products leading up to [RankBrain]” as vague and ambiguous. For the purposes of

its response, Google understands subpart 69(f) to relate to the launch of Mantel-Haenszel CPC

and understands subpart 69(g) to refer to launch reports relating to RankBrain.


       Subject to and without waiving its objections, Google will produce non-privileged

responsive launch reports and the data referenced in those launch reports, to the extent that

Google maintains the launch reports and data, and to the extent they have not already been

produced, for subparts 69(c) through (g). Google is willing to meet and confer with Plaintiffs

regarding the remainder of this Request.



                                                56
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 58 of 68




REQUEST FOR PRODUCTION NO. 70:

        From January 1, 2010, to the present, produce the QueryNav database with all available
fields and geographies. This should include the 1% sample of data prior to 2017.

RESPONSE TO REQUEST FOR PRODUCTION NO. 70:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses. Google has already produced

extensive data from the QueryNav database in response to a request from DOJ; reproducing that

data along with additional, irrelevant fields would be extremely burdensome as the request

encompasses approximately eight terabytes of data.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding the relevance and appropriate scope, if any, of this Request in light of

Google’s other, extensive data and document productions.


REQUEST FOR PRODUCTION NO. 71:

       From January 1, 2010, to the present, on a monthly basis, produce data, separately by
publisher category, and separately for Display & Video 360 and Google Ads. Data should be
comprised of the total number of impressions, or views, and the total revenues for digital
advertising, broken down by:

       a. Type of user device, including but not limited to desktop, mobile web, mobile
          application, and any other category maintained in the ordinary course of Google’s
          business;
       b. Type of transaction, including programmatic guaranteed, private marketplace, open
          auction, and any other category maintained in the ordinary course of Google’s
          business;
       c. Type of digital advertising, including but not limited to display, video, native, social,
          and any other category maintained in the ordinary course of Google’s business; and

       d. Each SSP, ad exchange, or ad network transacting the impression.




                                                 57
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 59 of 68




RESPONSE TO REQUEST FOR PRODUCTION NO. 71:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it requests data that would be of limited or no relevance to any

party’s claims or defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs to discuss the relevance and appropriate scope, if any, of this Request in light of

Google’s other, extensive, data and document productions.


REQUEST FOR PRODUCTION NO. 72:

       From January 1, 2020, to the present, on a daily basis, produce data on traffic referrals
from general search engines for each Google owned and operated vertical search, broken out for
the United States and worldwide, and separately by device type (e.g., desktop, tablet, and mobile
phone), and each general search engine that referred the traffic (e.g., Google, Bing, Yahoo, and
Yandex), comprising the following amounts:

       a. Total page visits referred by organic clicks; and

       b. Total page visits referred by ad clicks;

RESPONSE TO REQUEST FOR PRODUCTION NO. 72:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it requests data that would be of limited or no relevance to any

party’s claims or defenses, and it requests data outside of Plaintiffs’ alleged markets.


       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it for the United States. Google is willing to meet

and confer with Plaintiffs regarding the remainder of this Request, including the relevance of

data for specific foreign jurisdictions.




                                                 58
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 60 of 68




REQUEST FOR PRODUCTION NO. 73:

        From January 1, 2010, to present, produce data on user traffic for each Google owned and
operated vertical search, broken out for the United States and worldwide, and separately by
device type (e.g., desktop, tablet, and mobile phone), operating system, browser, and source of
traffic (including direct navigation, paid referral from each search engine, organic referrals from
each search engine, and access through mobile applications), compromising the following
amounts:

       a. Number of users;
       b. Number of queries;
       c. Number of page visits;
       d. Organic click-through-rate;
       e. Ad click-through-rate;
       f. Number of ad clicks;
       g. Number of ad impressions;
       h. Average number of ads shown;
       i. Search ad revenue;
       j. Search ad spend, separately for each platform if applicable;
       k. Search text ad spend, separately for each platform if applicable;
       l. Digital ad spend, if applicable;
       m. Total advertising spend, if applicable;
       n. Display ad revenue;
       o. Display ad spend, if applicable; and

       p. Purchase revenue, or revenue received from conversions.

RESPONSE TO REQUEST FOR PRODUCTION NO. 73:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses and is outside of Plaintiffs’ alleged

markets.



                                                 59
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 61 of 68




       Subject to and without waiving its objections, Google will produce data responsive to this

Request to the extent that Google maintains it for the United States. Google is willing to meet

and confer with Plaintiffs regarding the remainder of this Request, including the relevance of

data for specific foreign jurisdictions.


REQUEST FOR PRODUCTION NO. 74:

      From September 1, 2012, to the present, on a monthly basis, produce data on Google
Maps’ and Waze’s U.S. user traffic separately by device type (e.g., desktop, tablet, and mobile
phone), operating system, and method of access (e.g., Google Maps app, Waze app, or search on
Google.com), comprising the following amounts:

       a. Number of users;
       b. Number of queries:
              i.   For a specific numeric address (e.g., 1600 Amphitheater Parkway, 1600
                   Pennsylvania Avenue NW); and
             ii.   Not for a specific numeric address (e.g., gas station);
       c. Separately for queries for a specific numeric address, and not, the number of queries:
              i.   Resulting in the user requesting map-based directions to a site in the query
                   results;
             ii.   Resulting in the user calling a phone number shown in the query results;
            iii.   Resulting in the user visiting a website shown in the query results;
             iv.   Resulting in the user taking any other action available in Google Maps or
                   Waze (e.g., ordering food or making a reservation). Identify each such action
                   and provide the total number of queries for each action; and

             v.    Ad revenue.

RESPONSE TO REQUEST FOR PRODUCTION NO. 74:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses.




                                                 60
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 62 of 68




       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding the relevance and appropriate scope, if any, of this Request.


REQUEST FOR PRODUCTION NO. 75:

        From January 1, 2020, to the present, on a daily basis, produce data on navigational
queries and referrals, broken out for the United States and worldwide, and separately by
specialized vertical (e.g., Amazon, Expedia, Yelp, and any Google vertical search), device type
(e.g., desktop, tablets, and mobile phones), search category (e.g., auto, finance, and shopping),
and ad type (e.g., text, product listing, and local), comprising the following amounts:

       a. The number of navigational queries that received organic clicks referring the user to
          the specialized vertical;
       b. The number of navigational queries that received search ad clicks referring the user to
          the specialized vertical, and the total dollar amount associated with such clicks;
       c. The number of non-navigational queries that received organic clicks referring the user
          to the specialized vertical; and

       d. The number of non-navigational queries that received search ad clicks referring the
          user to the specialized vertical, and the total dollar amount associated with such
          clicks.

RESPONSE TO REQUEST FOR PRODUCTION NO. 75:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses. Further, Google objects to this

Request as vague and ambiguous in its use of the terms “navigational queries,” “specialized

verticals” and “referrals.” There are potentially dozens of different verticals.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding this Request.


REQUEST FOR PRODUCTION NO. 76:

       From January 1, 2010, to the present, on a daily basis, produce data on each search
advertising customer in the United States, separately by device type (e.g., desktop, tablet, and
mobile phone), comprising the following amounts:

                                                 61
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 63 of 68




       a. The name of the customer;
       b. The category or industry of the customer;
       c. The total search advertising spend;
       d. The total search advertising spend on text ads;
       e. The total search advertising spend on product ads;
       f. The total search advertising spend on local ads;
       g. The total number of impressions;

       h. The total number of text ad impressions;

       i. The total number of product ad impressions;

       j. The total number of local impressions;

       k. The total number of clicks;

       l. The total number of text ad clicks;

       m. The total number of product ad clicks;

       n. The total number of navigational queries; and

       o.   The total number of local ad clicks.

RESPONSE TO REQUEST FOR PRODUCTION NO. 76:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google, without any limitations, to provide

extensive daily data on every Google advertiser which could number in the hundreds of

thousands or more, and because such data would be of limited or no relevance to any party’s

claims or defenses.


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding the relevance and appropriate scope, if any, of this Request.




                                                   62
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 64 of 68




REQUEST FOR PRODUCTION NO. 77:

        From January 1, 2010, to the present, on a monthly basis, broken out for the United
States, the European Union (excluding the United Kingdom), the United Kingdom, and Russia,
produce telemetry data, or similar data, separately by operating system and device type (e.g.,
desktop, tablet, and mobile phone), showing:

       a. How frequently users change the default search engine in Chrome;
       b. How frequently users change the default browser on Android devices;
       c. How frequently users change the default voice assistant on Android devices;
       d. How frequently users activate alternative assistants (including but not limited to
          Alexa or Bixby) on Android devices; and

       e. The number of devices, separately stated by device type, with Google, Bing, Yahoo,
          DuckDuckGo, or any other search service set as the default search in Chrome.

RESPONSE TO REQUEST FOR PRODUCTION NO. 77:

       Google objects to this Request as overly broad, unduly burdensome, and not proportional

to the needs of the case because it purports to require Google to provide data that would be of

limited or no relevance to any party’s claims or defenses. Further, Google objects to this

Request as vague and ambiguous in its use of the phrase “telemetry data.”


       Subject to and without waiving its objections, Google is willing to meet and confer with

Plaintiffs regarding this Request.




                                                63
     Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 65 of 68




Dated: February 10, 2021

                                          WILSON SONSINI GOODRICH & ROSATI
                                          Professional Corporation


                                          s/ Franklin M. Rubinstein
                                          Susan A. Creighton
                                          Franklin M. Rubinstein
                                          1700 K Street, NW
                                          Washington, DC 20006
                                          Tel.: 202-973-8855
                                          screighton@wsgr.com
                                          frubinstein@wsgr.com

                                          WILLIAMS & CONNOLLY LLP

                                          John E. Schmidtlein
                                          Benjamin M. Greenblum
                                          Colette T. Connor
                                          725 12th Street, NW
                                          Washington, DC 20005
                                          Tel.: 202-434-5000
                                          jschmidtlein@wc.com
                                          bgreenblum@wc.com
                                          cconnor@wc.com

                                          ROPES & GRAY LLP

                                          Mark S. Popofsky
                                          2099 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          Tel.: 202-508-4624
                                          Mark.Popofsky@ropesgray.com

                                          Counsel for Defendant Google LLC




                                     64
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 66 of 68




                                 CERTIFICATE OF SERVICE

       I, Franklin M. Rubinstein, hereby certify that on this 10th day of February, 2021,

pursuant to the Parties’ agreement with respect to email service and the Case Management

Order, I caused a true and correct copy of the foregoing to be served on Counsel for Plaintiffs,

using the list of email recipients below:

Kenneth.Dintzer2@usdoj.gov
Jesus.Alvarado-Rivera@usdoj.gov
Elizabeth.Jensen@usdoj.gov
Johnathan.Carter@arkansasag.gov
Ryan.McCauley@doj.ca.gov
Adam.Miller@doj.ca.gov
Scott.Palmer@myfloridalegal.com
dcecka@law.georgia.gov
Scott.Barnhart@atg.in.gov
Justind.Clark@ky.gov
Deblieuxs@ag.louisiana.gov
NaoumW1@Michigan.gov
Kimberley.Biagioli@ago.mo.gov
Hart.Martin@ago.ms.gov
mmattioli@mt.gov
mfjowers@scag.gov
rhartner@scag.gov
kim.vanwinkle@oag.texas.gov
bret.fulkerson@oag.texas.gov
kelsey.paine@oag.texas.gov
Gwendolyn.cooley@wisconsin.gov
jon.sallet@coag.gov
diane.hazel@coag.gov
steve.kaufmann@coag.gov
abigail.smith@coag.gov
joseph.conrad@nebraska.gov
dana.vogel@azag.gov
Max.Miller@ag.Iowa.gov
john.castiglione@ag.ny.gov
morgan.feder@ag.ny.gov
elinor.hoffmann@ag.ny.gov
Jmarx@Ncdoj.Gov

                                                65
      Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 67 of 68




jsutton2@ncdoj.gov
chris.dunbar@ag.tn.gov
david.mcdowell@ag.tn.gov
jenna.pascale@ag.tn.gov
tpincock@agutah.gov
jeff.pickett@alaska.gov
nicole.demers@ct.gov
michael.undorf@delaware.gov
elizabeth.arthur@dc.gov
david.brunfeld@dc.gov
bpaholke@oagguam.org
rodney.i.kimura@hawaii.gov
brett.delange@ag.idaho.gov
eshencopp@atg.state.il.us
lynette.bakker@ag.ks.gov
christina.moylan@maine.gov
ghonick@oag.state.md.us
Matthew.Frank@mass.gov
William.Matlack@mass.gov
Michael.Mackenzie@mass.gov
justin.moor@ag.state.mn.us
mwmartin@ag.nv.gov
mnewman@ag.nv.gov
ltucker@ag.nv.gov
brandon.h.garod@doj.nh.gov
robert.holup@law.njoag.gov
mswanson@nmag.gov
ckhoury@nmag.gov
ealm@nd.gov
beth.finnerty@ohioattorneygeneral.gov
mark.kittel@ohioattorneygeneral.gov
jennifer.pratt@ohioattorneygeneral.gov
caleb.smith@oag.ok.gov
cheryl.hiemstra@doj.state.or.us
jbetsko@attorneygeneral.gov
jorosa@justicia.pr.gov
dmarzilli@riag.ri.gov
yvette.lafrentz@state.sd.us
ryan.kriger@vermont.gov
soallen@oag.state.va.us


                                         66
     Case 1:20-cv-03010-APM Document 114-4 Filed 03/01/21 Page 68 of 68




thenry@oag.state.va.us
amy.hanson@atg.wa.gov
doug.davis@wvago.gov
tanya.l.godfrey@wvago.gov
ben.burningham@wyo.gov
amy.pauli@wyo.gov
Jeremy.Goldstein@usdoj.gov
pgrossman@nd.gov

                                   s/ Franklin M. Rubinstein
                                   Franklin M. Rubinstein




                                     67
